AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

ARROWOOD INDEMNITY COMPANY, FORMERLY
KNOWN AS ROYAL INDEMNITY COMPANY AND
AS SUCCESSOR TO ROYAL INSURANCE
COMPANY OF AMERICA

 

Plaintiff(s)

¥. Civil Action No.

The Roman Catholic Diocese of Brooklyn, New York,
et al. (See caption in Attachment A for remaining
defendants names and addresses}

 

Nee Ne ee et ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} The Roman Catholic Diocese of Brooklyn, New York
340 Prospect Park West
Brooklyn, NY 11215

See attachment A for remaining defendants’ names and addresses

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Kevin T. Coughlin, Esa.

Lorraine M. Armenti, Esq.
Coughlin Duffy LLP

Wall Street Plaza

88 Pine St., 28th Fl

New York, NY 10005

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C, PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

 

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons fot (name of individual and title, if any)

 

was received by me on (date)

Date:

[1 I personally served the summons on the individual at (place)

 

on (date) , or

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

 

oni (date) , and mailed a copy to the individual’s last known address; or

©] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on fdate} sor
1 I returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
ATTACHMENT A TO SUMMONS

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

ARROWOOD INDEMNITY COMPANY, FORMERLY KNOWN AS ROYAL INDEMNITY
COMPANY AND AS SUCCESSOR TO ROYAL INSURANCE COMPANY OF AMERICA,

Plaintiff,
Vv.

THE ROMAN CATHOLIC DIOCESE OF BROOKLYN, NEW YORK, ROMANO FERRARO,
ST. JOSEPH PATRON OF THE UNIVERSAL CHURCH, ST. MICHAEL’S CHURCH,
AMERICAN MARTYRS PARISH, CATHEDRAL PREPARATORY SCHOOL, OUR LADY
OF THE CENACLE, ST. GABRIEL AT MARY OF THE MOTHER, OUR LADY OF THE
PEACE CHURCH, ST. THOMAS AQUINAS, HOLY FAMILY, ST. ROSE OF LIMA R.C.C.,
ST. FRANCIS OF ASSISI, NAZARETH HIGH SCHOOL, ST, ROSALIA — BASILICA OF
REGINA PACIS, ST. LUCY’S PARISH, ST. FRANCIS XAVIER, ST. ALOYSIUS, ST.
PETER-ST, PAUL OUR LADY OF PILAR, ST, PATRICK’S R.C.C,, OUR LADY OF
FATIMA, ST. JOSEPH THE WORKER, OUR LADY OF THE SOLACE SHRINE PARISH,
OUR LADY OF GUADALUPE, HOLY TRINITY PARISH, ST. LUKE AND ST. MATTHEW
CHURCH, ST. MARGARET OF SCOTLAND CHURCH, IMMACULATE CONCEPTION OF
THE BLESSED VIRGIN MARY, OUR LADY OF THE MIRACULOUS MEDAL, ST.
JOHN’S HOME FOR BOYS, ST. BARTHOLOMEW SCHOOL, ST. BONIFACE R.C.C.,
Defendants.

List of Defendants and Their Respective Addresses

The Roman Catholic Diocese of Brooklyn, New York
310 Prospect Park West
Brooklyn, NY 11215

Romano Ferraro
Massachusetts Dept of Corrections
Offender ID W83636

St. Joseph Patron of the Universal Church
185 Suydam St.
Brooklyn, NY 11221

St. Michael’s Church
76 41 Ave.
Flushing, NY 11355
American Martyrs Parish
79-43 Bell Blvd.
Bayside, NY 11364

Cathedral Preparatory School and Seminary -

56-25 92"4 Street
Elmhurst, NY 11373

Our Lady of the Cenacle Church
136-6 87" Avenue
Richmond Hill, NY 11418

St. Gabriel Mary of the Mother Church
74 Linwood St.
Brooklyn, NY 11208

Our Lady of the Peace Church
52 Carroll Street
Brooklyn, NY 11204

St. Thomas Aquinas Church
1550 Hendrickson St.
Brooklyn, NY 11234

Holy Family Church
9719 Flatlands Ave.
Brooklyn, NY 11236

St. Rose of Lima Roman Catholic Church
269 Parkville Ave.
Brooklyn, NY 11230

St. Francis of Assisi Church
2117 45" St.
Astoria, NY 11105

Nazareth Regional High School
475 East 57" St.
Brooklyn, NY 11203

St. Rosalia-Basilica of Regina Pacis Parish
1230 65" St.
Brooklyn, NY 11219

 
St. Lucy’s Parish
802 Kent Ave.
Brooklyn, NY 11205

St. Francis Xavier Parish
225 6" Ave.
Brooklyn, NY 11215

St. Aloysius R.C.C,
382 Onderdonk Ave.
Ridgewood, NY 11385

St. Peter-St, Paul Our Lady of Pilar
234 Congress St.
Brooklyn, NY 11201

St. Patrick’s R.C.C.
9511 4™ Ave.
Brooklyn, NY 11209

Our Lady of Fatima
25-0280" St.

East Elmhurst
Queens, NY 11370

St. Joseph the Worker
241 Prospect Park West
Brooklyn, NY 11215

Our Lady of the Solace Shrine Parish
2866 West 17" St.
Brooklyn, NY 11224

Our Lady of Guadalupe Parish
7201 15" Ave.
Brooklyn, NY 11228

Holy Trinity Parish
138 Montrose Ave.
Brooklyn, NY 11206

St. Luke and St. Matthew Church
520 Clinton Ave.
Brooklyn, NY 11238
St. Margaret of Scotland Church
81 College Rd.
Selden, NY 11784

Immaculate Conception of the Blessed Virgin Mary
2805 Fort Hamilton Pkwy
Brooklyn, NY 11218

Our Lady of the Miraculous Medal
62-81 60" Pl
Ridgewood, NY 11385

St. John’s Home for Boys
150 Beach 110" St.
Rockaway Park, NY 11694

St. Bartholomew School
44-15 Judge St.
Queens, NY 11373

St. Boniface R.C.C,
631 Elmont Rd.
Elmont, NY 11003
